ON MOTION EOR REHEARING.
On motion for rehearing, and after careful consideration of all of the grounds in said motion and the authorities cited, we adhere to the judgment previously rendered. In view of the motion, however, we have withdrawn the second division of the opinion as it originally appeared, in order to fully state the details of the assignment of error and the recitals in regard thereto contained in the bill of exceptions. The evidence objected to and forming the basis of the ruling in the second division was set out as a whole in the bill of exceptions, as well as the ruling thereon, and *236error was assigned thereon as we have quoted the same above. The evidence is split up into grounds of the motion for a new trial, and constitutes special grounds four to eleven, inclusive. Therefore all of these grounds of the motion for new trial are included in the assignment of error contained in the bill of exceptions upon which we ruled when the case was decided. It was not then deemed necessary to elaborate each of the aforesaid grounds of the motion for a new trial, because all of them together were included in the ruling actually made, and were controlled by that ruling. It did not appear that a repetition of each of the grounds in almost precisely the same language could add anything of importance or information to counsel in the case. Notwithstanding that fact, counsel complained in the motion for a rehearing that this court failed to decide sixteen grounds of the motion for a new trial. Of the sixteen the aforesaid four to eleven constitute eight grounds. The first three grounds are those generally referred to as the general grounds of the motion for a new trial; and where there is a reversal, as in this ease, it is deemed fairer for this court to make no ruling upon these grounds. Grounds fourteen, fifteen, and sixteen of the motion for a new trial complain of the verdict directed. The ruling on these three grounds was included in the third division of the decision rendered, and necessarily followed from the ruling in the second division. This accounts for fourteen grounds of the motion for a new trial which were either necessarily or directly controlled by the rulings made, or were, in the case of the general grounds, purposely omitted from the rulings. There being sixteen grounds in all, it therefore appears that we failed to rule upon two grounds of the motion. These grounds complain of the refusal of the court to admit evidence tending to show the good character of the claimant, Mary Cooper, plaintiff in error. It will be noted that the ruling was adverse to the person, in this instance, seeking to introduce the evidence, and it was this claimant who moved for a new trial. The ruling was favorable to those claimants now insisting upon a rehearing partly on the ground that this court failed to rule upon this question. It would seem reasonable to conclude that, since no ruling was made upon that question, we find no error in the ruling of the trial judge. It would also appear that the question was fairly free from doubt; but to remove all doubt we hol'd that the trial judge did not err 'in refusing to *237admit evidence tending to show good character as complained of in the twelfth and thirteenth grounds of the motion for a new trial. The mere propounding of a question to a witness, a favorable answer to which might reflect upon the character of a claimant, but where a negative answer is in fact returned, does not constitute an attack such as will permit the introduction of sustaining evidence. Rehearing denied.